Ex. 10.2
SUBSCRIPTION AGREEMENT
Frontier Income And Growth, LLC
3030 LBJ Freeway, Suite 1320,
Dallas, Texas 75234
Gentlemen:
TBX Resources, Inc. agrees to purchase 1160 units representing 51% of the
membership units in Frontier Income and Growth LLC (FIG) for $5,046,000. As per
the terms of this transaction, TBX will deliver funds to FIG, and by evidence of
this receipt of funds, the interest will be transferred to TBX to complete the
transaction.
1. Acceptance of Subscription; Adoption and Appointment. It is understood and
agreed that this Agreement is made subject to the following terms and
conditions:
     (a) The Manager will have the right to accept or reject this subscription,
in whole or in part, for any reason whatsoever. If this subscription is
rejected, the Manager will cause the undersigned’s Funds to be refunded, without
interest, and this Agreement shall be null, void and of no effect. The Manager
shall have no obligation to accept subscriptions for Units in the order
received.
     (b) The undersigned hereby intends that the undersigned’s signature hereon
shall constitute an irrevocable subscription to the Company for the number of
Unit(s) specified on the signature page of this Agreement. Upon satisfaction of
the conditions referred to herein, a copy of the signature page of this
Agreement, duly executed by the Company, will be delivered to the undersigned.
     2. Representations and Warranties of the Undersigned. The undersigned
hereby represents and warrants to the Company as follows:
     The undersigned has (i) adequate means of providing for the undersigned’s
current needs and possible personal contingencies, is able to bear the
substantial economic risks of an investment in the Unit(s), has no need for
liquidity of such investment, and could afford a complete loss of such
investment, (ii) satisfied the net worth and/or other suitability standards for
an investor as described or referenced under the caption “Suitability Standards”
in the Memorandum and any additional suitability standards required by the
securities laws of the state of the undersigned’s residence, and (iii) has such
knowledge and experience in business, financial and tax matters that the
undersigned is capable of evaluating the relative risks and merits of an
investment in the Unit(s) and to make an informed investment decision with
respect thereto.
     The undersigned, if an individual, is at least 21 years of age and is not a
foreign citizen and is a bona fide resident of the state set forth in the
undersigned’s Subscription Documents. The undersigned’s address indicated
therein is a true and correct residence, and the undersigned has no present
intention of becoming a resident of any other state or jurisdiction.
     The undersigned is not subscribing for the Unit(s) as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or the internet or presented at any seminar.
     The undersigned has received, carefully read and is thoroughly familiar
with this Agreement, the Subscription Documents, the Memorandum (particularly
the Limited Liability Agreement and information set forth under the caption
“Risk Factors” in the Memorandum) and all of their respective attachments. With
respect to individual or partnership tax and other economic considerations
involved in a purchase of Unit(s), the undersigned is not relying on the Company
or any agent or representative thereof.

 



--------------------------------------------------------------------------------



 



     The undersigned is aware of the high degree of risk involved in making an
investment in the Unit(s); it being understood, however, that this
representation does not constitute a waiver of any rights that the undersigned
has under the Securities Act of 1933 (the “Securities Act”), any applicable
state securities act or the rules and regulations promulgated thereunder. The
undersigned has considered and has, to the extent the undersigned believes
necessary, discussed with the undersigned’s legal, tax, accounting and financial
advisers the suitability of an investment in the Unit(s) given the undersigned’s
particular tax, accounting and financial status, and hereby acknowledges that
he/she has been advised to consult with such parties prior to entering in to
this Agreement.
     The undersigned acknowledges that no assurances have been made to him by
the management regarding the tax consequences, if any, of an investment in
Unit(s) in the Company and that the discussion of the tax consequences in the
Memorandum is limited and general in nature and that the tax consequences to him
will depend on his particular circumstances.
     The undersigned has had an opportunity to ask questions of and receive
answers thereto and to request additional relevant information from the Company,
or a person or persons authorized on its behalf, concerning the terms and
conditions of this purchase. The undersigned confirms that all documents,
records and books pertaining to the purchase of Unit(s) in the Company and
requested by the undersigned have been made available or delivered to the
undersigned prior its subscription.
     The undersigned further acknowledges that the undersigned is purchasing the
Unit(s) in the Company only in reliance upon the information set forth in the
Memorandum and any additional written information provided by the Company upon
the undersigned’s request.
     The undersigned understands that the Unit(s) have not been registered under
the Securities Act of 1933, as amended, or any state securities law and are
instead being offered and sold in reliance on an exemption thereto, which is in
part dependent upon the truth, completeness and accuracy of the statements made
by the undersigned herein and in the Investor Suitability Questionnaire. The
undersigned understands that the Unit(s) cannot be sold, pledged hypothecated or
transferred unless they are subsequently so registered under the Securities Act
of 1933, as amended, and applicable state securities law, or an exemption from
such registration is available.
     The undersigned acknowledges that he has been advised that Rule 144
promulgated under the Securities Act is neither applicable nor contemplated to
become applicable to the Unit(s) and further acknowledges that neither the
Company nor the management will be obligated to make the filings and reports, or
make available publicly the information, that is a condition to the availability
of Rule 144.
     The Unit(s) for which the undersigned hereby subscribes are being acquired
solely for the undersigned’s own account, for investment, and are not being
purchased with a view to, or for resale in connection with, any distribution,
subdivision or fractionalization thereof; the undersigned has no present plans
to enter into any contract, undertaking, agreement or arrangement with respect
to any such resale. In order to induce the Company to issue and sell the Unit(s)
subscribed for hereby to the undersigned, it is agreed that the Company will
have no obligation to recognize the ownership, beneficial or otherwise, of such
Unit(s) by anyone but the undersigned. No other person has any right, title,
interest, participation, or claim in or to the Unit(s) for which the undersigned
is subscribing, except for any interest his spouse may have under community
property laws.
     If the undersigned employed a purchaser representative in connection with
evaluating the merits and risks of an investment in the Unit(s), he acknowledges
who such person is and that such person is his “purchaser representative” as
such term is used in Rule 501(h) of Regulation D of the Securities and Exchange
Commission’s Rules and Regulations.
     The undersigned has received, completed and returned to the Company the
Subscription Documents, and the undersigned hereby affirms the correctness of
the statements and representations contained in the Subscription Documents.
     The undersigned acknowledges, consents to, and is aware of all the risks
related to this investment in Units described in the Memorandum, including, but
not limited to, the following:

 



--------------------------------------------------------------------------------



 



     (i) That the Company has a limited operating history and the Unit(s) are a
speculative investment which involves substantial risk of loss of the
undersigned’s entire investment in the Company.
     (ii) That there are substantial restrictions on the transferability of the
Unit(s), and accordingly, the undersigned may have to hold the Unit(s)
indefinitely, and it may not be possible for the undersigned to liquidate the
investment in the Company.
     (iii) That no federal or state agency has made any finding or determination
as to the fairness of the offering of the Unit(s) for investment or any
recommendation or endorsement of the Unit(s).
     (iv) That it never has been represented, guaranteed or warranted to the
undersigned by the Company, its agents or employees or any other person,
expressly or by implication, any of the following:
     (a) The approximate or exact length of time that the undersigned will be
required to remain as owner of the Unit(s);
     (b) The percentage of profit and/or amount of or type of return on
investment, consideration, profit or loss to be realized, if any, as a result of
this investment in Unit(s);
     (c) That the prior performance on the part of the Company will in any way
indicate the possible result of the Company; or
     (d) That subscriptions will be accepted in the order in which they are
received.
     (v) That the Company shall incur certain costs, expenses, and undertake
other actions in reliance upon the irrevocability of the subscription for
Unit(s) made hereunder.
     The undersigned, is not (i) a “tax exempt entity” within the meaning of
Section 168(j)(4)(A) of the Internal Revenue Code of 1986 (the “Code”),
Retirement Account, simplified employee plan, endowment fund, foundation or
other entity generally exempt from federal income taxation (such as charitable,
religious, scientific and educational organizations); (ii) a trust created and
administered pursuant to Keogh (H.R.10) Plans, a qualified pension or profit
sharing and stock bonus plan which qualifies under Code Section 401(2).
     The undersigned acknowledges and understands that, if he is a non-U.S.
person and purchases the Unit(s), he may be required to file a United States tax
return on which he must report income received from his investment in the
Unit(s) and may be required to pay United States federal income tax at
applicable rates. The undersigned understand that the Company may be required to
withhold income tax from amounts paid to the undersigned.
     If the this Agreement is executed and delivered on behalf of a partnership,
company, corporation, trust, estate or other entity: (i) such partnership,
company, corporation, trust, estate or entity has the full legal right and power
and all authority and approval required (a) to execute and deliver, or authorize
execution and delivery of, this Agreement and all other instruments executed and
delivered by or on behalf of such partnership, company, corporation, trust,
estate or entity in connection with the purchase of the Unit(s), (b) to delegate
authority pursuant to a power of attorney and (c) to purchase and hold the
Unit(s), (ii) the signature of the undersigned is binding upon such partnership,
company, corporation, trust, estate or entity, and (iii) the subscriber was not
organized for the specific purpose of acquiring the Unit(s).
     The undersigned has not been furnished any offering literature other than
the Memorandum, the documents attached as Exhibits thereto and other materials
which the Company may have provided at the request of the undersigned, and the
undersigned has relied only on the information contained in the Memorandum, the
Exhibits attached thereto and the information furnished or made available to the
undersigned in writing by the Company as described herein.

 



--------------------------------------------------------------------------------



 



     The undersigned has not distributed this Agreement, the Subscription
Documents and the Memorandum to anyone other than his legal, tax, accounting, or
other advisors for their use solely in that capacity for the undersigned, and no
one other than the undersigned or his legal, tax, accounting, or other advisors,
if any, has used the Memorandum for any other purpose whatsoever.
     That no person or entity acting on behalf, or under the authority, of the
undersigned is or will be entitled to any broker’s, finder’s or similar fee or
commission in connection with this Agreement and the investment in the Unit(s).
THE UNDERSIGNED RECOGNIZES THAT THE SALE OF THE UNIT(S) TO THE UNDERSIGNED WILL
BE BASED UPON THE FOREGOING REPRESENTATIONS AND WARRANTIES AND THAT THEY ARE
TRUE AND ACCURATE AS OF THE DATE OF DELIVERY OF THE FUNDS TO THE COMPANY AND
SHALL SURVIVE SUCH DELIVERY. IF IN ANY RESPECT SUCH REPRESENTATIONS AND
WARRANTIES SHALL NOT BE TRUE AND ACCURATE PRIOR TO DELIVERY OF THE FUNDS
PURSUANT TO SECTION 2 HEREOF, THE UNDERSIGNED SHALL GIVE PROMPT WRITTEN NOTICE
OF SUCH FACT TO THE COMPANY, SPECIFYING WHICH REPRESENTATIONS AND WARRANTIES ARE
NOT TRUE AND ACCURATE AND THE REASONS THEREFOR.
     3. Indemnification. The undersigned acknowledges and understands the
meaning and legal consequences of the representations, warranties, and
agreements set forth herein and that the Company, the Manager, each selling
broker/dealer, and each member, manager, officer, director, controlling person,
representative, agent, and/or employee of the foregoing, have relied or will
rely upon such representations, warranties, and agreements, and the undersigned
hereby agrees to indemnify and hold harmless such persons, and each of them,
from and against any and all losses, claims, damages, liabilities, or expenses,
and any actions in respect thereof, joint or several, to which any such person
may become subject, due to or arising out of a breach of any such
representation, warranty, or agreement, together with all reasonable costs and
expenses (including attorneys’ fees) incurred by any such person in connection
with any action, suit, proceeding, demand, assessment, or judgment incident to
any of the matters so indemnified against. Notwithstanding the foregoing,
however, no representation, warranty, acknowledgment, or agreement made herein
by the undersigned shall in any manner be deemed to constitute a waiver of the
rights granted to me under federal or state securities laws. All
representations, warranties, and agreements contained in this Subscription
Agreement, and the indemnification contained in this Section 3, shall survive
the acceptance of this subscription and the sale of the Unit(s).
     4. Privacy Policy. The undersigned hereby requests that his/her name,
address, social security number, telephone number and other personal data not be
disseminated to other Investor Members of the Company or any third party, except
as necessary, in the sole discretion of the Manager, for the operation of the
Company, without written permission from the undersigned UNLESS the release of
such information is in response to a court order or validly issued subpoena.
     5. No Waiver. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the undersigned, the undersigned
does not hereby, or in any other manner, waive any rights granted to the
undersigned under federal or state securities laws.
     6. Transferability. The undersigned understands and agrees that the
following restrictions and limitations are applicable to the undersigned’s
purchase and any resale or other transfer the undersigned may make of the
Unit(s):
The assignment and transferability of the Unit(s) acquired pursuant hereto shall
be made only in accordance with the Limited Liability Agreement and applicable
provisions of federal and state securities laws.
The undersigned acknowledges that legends will be placed on any certificate or
other document evidencing the Unit(s) in substantially the following form and
that stop transfer instructions will be placed with the records of the Company
with respect to the Unit(s) so as to restrict the resale, pledge, hypothecation,
or other transfer thereof.

 



--------------------------------------------------------------------------------



 



THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR ANY APPLICABLE STATE SECURITIES ACT. IT MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES ACTS OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACTS.
     7. Miscellaneous.
     All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to the undersigned at the address set forth
below and to Frontier Income And Growth, LLC, ATTN: Tim Burroughs, 3030 LBJ
Freeway, Suite 1320, Dallas, Texas 75234.
     Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly agree that all of the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of Texas applicable to agreements made and to be wholly performed
therein.
     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by an
instrument in writing executed by all parties hereto.
     This Agreement shall be binding upon the heirs, estate, legal
representatives, successors and assigns of the parties hereto.
     The undersigned acknowledges, agrees and consents that legal counsel has
provided and is continuing to provide advice to the Company and/or its
affiliates and other investors in the Company, relating to their business, their
participants and other matters, and waive any conflicts arising therefrom. The
undersigned acknowledges, agrees and consents that counsel may also represent
any other person in connection with any transaction in which the Company or any
of its affiliates are participants or in other related matters, and waive any
conflicts arising therefrom. Counsel will not be deemed to be engaged by or
representing any person unless counsel and such person execute a mutually
acceptable engagement agreement, including conflict waiver language acceptable
to counsel in its sole discretion. The undersigned acknowledges and agrees that
counsel does not represent and will not be deemed to be representing him unless
and until counsel and the undersigned enter into a mutually acceptable written
engagement agreement. The undersigned acknowledges that all subscribers have
been encouraged to obtain the advice of separate counsel, including advice
regarding the waiver of conflict and agreement to multiple representations set
out here.
     Capitalized terms used but not otherwise defined in this Agreement shall
have the respective meanings attributed to such terms in the Memorandum. All
terms used herein shall be deemed to include the masculine and the feminine and
the singular and the plural, as the context requires. Captions herein are for
convenient reference only and shall not alter or affect the meaning of the
construction of the paragraphs hereof to which they relate.
     IN WITNESS WHEREOF, the undersigned has executed this Subscription
Agreement on the date indicated hereinafter on the following Subscription
Agreement signature page.

 



--------------------------------------------------------------------------------



 



FRONTIER INCOME AND GROWTH, LLC

             
 
  1160   Number of Units
 
           
 
  $5,046,000   Cash Payment

TBX Resources, Inc.
/s/ Tim Burroughs, CEO
     COMPANY’S ACCEPTANCE
Frontier Asset Management, LLC, as Manager,
Herewith accepts the foregoing subscription
In Frontier Income And Growth, LLC

     
/s/ Tim Burroughs
 
   
Timothy Burroughs
   
Manager of Frontier Asset Management, LLC
   
 
   
/s/ David York
 
   
David York
   
Manager of Frontier Asset Management, LLC
   

 